The' judgment of the court was pronounced by
Rost, J.
The plaintiff claims from the defendant the freightof 805hampers' of potatoes, shipped in Havre on board of the Austerlitz, by one RacineDelay, and consigned to the'defendant. Delay came to this city on board of that ship, and through some irregularity in the custom-house, was permitted to make the entry1 in his own name, and take possession of the p’ofatoos, which were delivered to Mm by the officers of the ship. It is not shown that the defendant took any any part in the entry of the goods, nor that he was at all aware of the’ consignment,- unbilled upon to pay the freight. The court below, considering that the plaintiff had failed to make out his case, gave judgment against him, and he appealed.
There is no error in the judgment. Iti's true, as contended by the appellant, that the consignee on a bill of lading is bound to pay the' freight, unless the consignor has bound himself to do so by the charter party. But it is equally time that the person designated in the bill of lading, as the consignee, does not in reality become so, till after the goods are delivered to him. The facts that the consignment in this case was accepted by the defendant, and the entry made by his authorisation, not being brought home to him, ho is not bound for the freight. Judgment affirmed.